Order entered on August 24, 1962, unanimously modified on the law and the facts to the extent of declaring valid the designating petitions as to John R. Hope and Patricia A. Keenan and otherwise affirmed, without costs. The improprieties of candidates Hope and Keenan were not of such a character as to warrant invalidating the petitions as to them (Matter of Johnson v. Westall, 208 Misc. 360, affd. 286 App. Div. 966). This cannot be said concerning the conduct of candidate Haughey as found by the Referee. (Matter of Weisberger v. Cohen, 260 App. Div. 392.) Motion to dispense with printing granted. Concur — Botein, P. J., Rabin, Stevens, Eager and Steuer, JJ.